DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-6, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Palti (US 2006/0149341, hereinafter “Palti”) or, in the alternative, under 35 U.S.C. 103 as obvious over Palti in view of Paglione (US 4,228,809, hereinafter “Paglione”).
In regards to claims 1, 4, 5, 21, and 22, Palti discloses a method of applying tumor-treating fields to the body (abstract) comprising: causing cyclical application of a first electric field via a first transducer array in a first direction and a second electric field via a second transducer array in a second direction, opposite the first direction (abstract, AC electric field) , wherein the first transducer array comprises a first plurality of electrodes disposed on a first substrate and the second transducer array comprises a second plurality of electrodes disposed on a second substrate (Figs. 1A-7A; note two substrates in Fig. 7A and the plurality of electrodes in embodiments of Figs. 1A-6B); and during the cyclical application, deactivating, based on a temperature associated with one or more electrodes of the first plurality of electrodes or one or more electrodes of the second plurality of electrodes satisfying a threshold, the one or more electrodes of the first plurality of electrodes or the one or more electrodes of the second plurality of electrodes, activating, based on a temperature associated with the deactivated one or more electrodes of the first plurality of electrodes or the deactivated one or more electrodes of the second plurality of electrodes no longer satisfying the threshold, the deactivated one or more electrodes of the first plurality of electrodes or the deactivated one or more electrodes of the second plurality of electrodes (par. 0047).  It is the examiner’s position that Palti’s disclosure of “temporarily turn[ing] off the power to the electrode (or to individual affected regions if the segments are not all wired in parallel) when the output of the sensor indicates that it is too hot” necessarily requires the electrode segment to satisfy a threshold of “too hot,” and that “temporarily turn[ing] off…when the output of the sensor indicates that it is too hot” would be recognized by an artisan of ordinary skill to disclose deactivating the electrode segment “when” this threshold is met, and because this is “temporarily turn[ed] off…when” this threshold is met, also discloses activating when this “too hot” threshold is not met.  Alternatively and additionally, Paglione in the same field of endeavor of thermotherapy for cancer treatment (col. 1, lines 12-15) expressly and explicitly teaches deactivating the thermotherapy applicator when the temperature is above a threshold and activating the thermotherapy applicator when the temperature is below a threshold (col. 1, lines 24-28) to provide the predictable results of more accurately controlling the temperature of the thermotherapy applicator (abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palti’s invention by deactivating the thermotherapy applicator when the temperature is above a threshold and activating the thermotherapy applicator when the temperature is below a threshold to provide the predictable results of more accurately controlling the temperature of the thermotherapy applicator.
	In regards to claim 2, the first electric field and the second electric field are applied with a frequency between 50 and 500 kHz and an electric field strength of at least 1 V/cm to a tumor (par. 0029, claim 15).
In regards to claim 6, selectively deactivating the one or more electrodes of the first plurality of electrodes or the one or more electrodes of the second plurality of electrodes (as disclosed as par. 0047) necessarily adjusts at least one angle at which the first electric field or the second electric field is applied to a region of interest.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palti (or Palti and Paglione) in view of Velasco Valcke (US 2021/0038892, hereinafter “Velasco Valke”).  Palti (or Palti’s modified invention) discloses the essential features of the claimed invention except for applying the first electric field for between 20 and 500 ms in the first direction and the second electric field for between 20 and 500 ms in the second direction during each cycle.  However Velasco Valcke, in the same field of endeavor of tumor-treating field therapy, teaches applying the first electric field for between 20 and 500 ms in the first direction and the second electric field for between 20 and 500 ms in the second direction during each cycle (pars. 0141 and 0147; a single cycle, i.e., field applied in a first direction followed by a field applied in a second direction can be applied at the frequencies listed and corresponds to a period of to .001 ms to 10s) to provide the predictable results of improving the efficiency of tissue stimulation to avoid overstimulation and to adapt the stimulation according to each particular tissue (par. 0013).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palti by applying the first electric field for between 20 and 500 ms in the first direction and the second electric field for between 20 and 500 ms in the second direction during each cycle to provide the predictable results of improving the efficiency of tissue stimulation to avoid overstimulation and to adapt the stimulation according to each particular tissue.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fahey et al. (US 2014/0005759) is another example of a temperature-controlled stimulator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792